Citation Nr: 0913055	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, The Phillipines


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran had active service with the New Phillipine Scouts 
from September 1946 to February 1949. He died in December 
2004; the appellant is his widow.

This appeal to the before the Board of Veterans' Appeals 
(Board) arises from a November 2006 decision.  The appellant 
filed a notice of disagreement (NOD) in December 2006, the RO 
issued a statement of the case (SOC) in March 2007, and the 
appellant filed a substantive appeal (via a VA-Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2007.  


REMAND

On her VA-Form 9, the appellant checked a box indicating that 
she desired a Board hearing at the RO (Travel Board hearing).  

Because the appellant apparently now lives in Los Angeles, 
California, the Manila RO transferred the claims file to the 
Los Angeles RO for the requested hearing.  A hearing before 
the undersigned Veteran's Law Judge was scheduled for January 
8, 2009.  The appellant did not report for the requested 
hearing.

However, later in January 2009, the appellant's 
representative forwarded to the RO a statement from the 
appellant's daughter (dated prior to the hearing), in which 
it is indicated that the appellant would be unable to attend 
the hearing because she was recovering from illness in a 
nursing home.  In the forwarding memorandum, the 
representative requested that the appellant be rescheduled 
for another Travel Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Good cause for the appellant's 
failure to report for the previously scheduled hearing having 
been shown (see 38 C.F.R. § 20.704(c) (2008)), a remand of 
this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, for 
the following action:

1.  The Manila RO should transfer the 
claims file to the Los Angeles RO for re-
scheduling of a Travel Board hearing in 
accordance with the appellant's request.

2.  The Los Angeles RO should notify the 
appellant of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008). After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

